NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
GREAT NECK SAW MANUFACTURERS, INC.,
Plaintiff-Appellant,
V.
STAR ASIA U.S.A., LLC,
Defenclant-Appellee.
2010-1501
Appeal from the United States District Court for the
Western District of Washing'|;on in case n0. 06-CV-O647,
Judge Tho1nas S. Zilly.
ON MOTION
ORDER
The parties move for an extension of time, until De-
cember 23, 2Ol0, for Star Asia, U.S.A., LLC to file its
responsive brief, an extension of time, until January 20,
2011, for Great Neck Saw Manufacturers, Inc. to file its
reply brief, and an extension of time, until January 27,
2011, for Great Neck SaW Manufacturers, Inc., to file the
appendix.

GREAT NECK SAW V. STAR ASIA
Upon consideration thereof
IT lS ORDERED TH_AT2
The motion is granted
2
FOR THE CoURT
NOV 2 4 zinn fsi Jan I~Iorba1_\;
Date J an Horbaly-
cc: Joseph J. Previto, Esq.
Harry Albert Richardson, Esq.
Clerk
U.S. COUR"ll': FOR
32 1 me FEoERAL clrecurr
NOV 2 4.-2010
.lAN HORBALY
CLERK